DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gall C. Gotfried on August 18, 2022.

1.	(Currently Amended) A communication gateway configured to be physically attached to a non-destructive testing and inspection (NDT/NDI) instrument, the communication gateway comprising:
	a processor;
	a network interface;
	a memory storing computer readable code which, when executed on the processor, causes the processor to perform operations comprising:
		providing, via a computing device, an identifier associated with the communication gateway to a certification service to certify the gateway; 
		performing handshaking with the certification service to obtain from the certification service a certification key based on the identifier associated with the communication gateway;
		receiving data from the NDT/NDI instrument; [[and]]
		communicating, based on the certification key, the data received from the NDT/NDI instrument to an external network over the network interface;
		receiving an inspection plan from the external network at the communication gateway; and		transferring the inspection plan from the communication gateway to the NDT/NDI instrument.

2.	The communication gateway of claim 1, further comprising:	a housing of the communication gateway configured to be physically attached with an attachment element to the NDT/NDI instrument; and	an interconnect of the housing configured to be communicatively coupled with and to carry data between the NDT/NDI instrument and the communication gateway.

3.	The communication gateway of claim 1, wherein providing the identifier comprises:
providing a provisioning code or bar code to the computing device, the computing device forming a connection to the certification service over the Internet.

4.	The communication gateway of claim 3, wherein the computing device requests certification of the gateway from the certification service using the provisioning code or bar code, the certification service confirming certification of the gateway as having an established communication hardware identity with the certification key.

5.	The communication gateway of claim 1, wherein a housing of the communication gateway is physically and removably attached to a back portion of the NDT/NDI instrument, and wherein the data includes at least one of the following: ultrasonic A-scan data and an eddy current strip chart.

6.	The communication gateway of claim 1, wherein the communication gateway is removably secured to the NDT/NDI instrument using an attachment element that comprises at least one of a clasp, a latch, a buckle, or a strap.

7.	The communication gateway of claim 1, wherein the operations further comprise:	  establishing a data connection with the NDT/NDI instrument;
	  establishing a communication channel with the external network; and	  sending the data to the external network.

8.	(Canceled) 

9.	 The communication gateway of claim 1, wherein the communication gateway is removably secured to the NDT/NDI instrument using a clasp, wherein the clasp comprises a first part and a second part which are correspondingly to be affixed onto a housing and the NDT/NDI instrument, and the first part and the second part are configured to be attached to each other and to be detached from each other without need of using a tool.

10.	(Currently Amended) A method comprising:
	providing, via a computing device, an identifier associated with a communication gateway to a certification service to certify the gateway; 
	performing handshaking with the certification service to obtain from the certification service a certification key based on the identifier associated with the communication gateway;
	receiving data from an NDT/NDI instrument; [[and]]
	communicating, based on the certification key, the data received from the NDT/NDI instrument to an external network over a network interface;
	receiving an inspection plan from the external network at the communication gateway; and	transferring the inspection plan from the communication gateway to the NDT/NDI instrument.

11.	The method of claim 10, wherein the communication gateway comprises:	a housing configured to be physically attached with an attachment element to the NDT/NDI instrument, the housing comprising an interconnect configured to be communicatively coupled with and to carry data between the NDT/NDI instrument and the communication gateway.

12.	The method of claim 10, wherein providing the identifier comprises:
providing a provisioning code or bar code to the computing device, the computing device forming a connection to the certification service over the Internet.

13.	The method of claim 12, wherein the computing device requests certification of the gateway from the certification service using the provisioning code or bar code, the certification service confirming certification of the gateway as having an established communication hardware identity with the certification key.

14.	The method of claim 10, wherein a housing of the communication gateway is physically and removably attached to a back portion of the NDT/NDI instrument, and wherein the data includes at least one of the following: ultrasonic A-scan data and an eddy current strip chart.

15.	The method of claim 10, wherein the communication gateway is removably secured to the NDT/NDI instrument using an attachment element that comprises at least one of a clasp, a latch, a buckle, or a strap.

16.	The method of claim 10, further comprising:	  establishing a data connection with the NDT/NDI instrument;
	  establishing a communication channel with the external network; and	  sending the data to the external network.

17.	(Canceled)

18.	 The method of claim 10, wherein the communication gateway is removably secured to the NDT/NDI instrument using a clasp, wherein the clasp comprises a first part and a second part which are correspondingly to be affixed onto a housing and the NDT/NDI instrument, and the first part and the second part are configured to be attached to each other and to be detached from each other without need of using a tool.

19.	(Currently Amended) A non-transitory computer readable storage medium comprising executable instructions which, when executed by a processor, cause the processor to perform operations comprising:	providingcommunication gateway; 
	performing handshaking with the certification service to obtain from the certification service a certification key based on the identifier associated with the communication gateway;
	receiving data from an NDT/NDI instrument; [[and]]
	communicating, based on the certification key, the data received from the NDT/NDI instrument to an external network over a network interface;
	receiving an inspection plan from the external network at the communication gateway; and	transferring the inspection plan from the communication gateway to the NDT/NDI instrument.

20.	The non-transitory computer readable storage medium of claim 19, wherein the communication gateway comprises:	a housing configured to be physically attached with an attachment element to the NDT/NDI instrument, the housing comprising an interconnect configured to be communicatively coupled with and to carry data between the NDT/NDI instrument and the communication gateway.

21.	(New) The non-transitory computer readable storage medium of claim 19, wherein the operations comprise providing a provisioning code or bar code to the computing device, the computing device forming a connection to the certification service over the Internet.

22.	(New) The non-transitory computer readable storage medium of claim 19, wherein the communication gateway is removably secured to the NDT/NDI instrument using an attachment element that comprises at least one of a clasp, a latch, a buckle, or a strap.


                                                       Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-16, 18-22 (renumbering as 1-20 respectively) are allowed.
	The closest prior arts:
	Messinger et al (US 2014/0188649 A1) discloses method and systems for Non-Destructive testing (fig. 1, NDT Inspection Device 12 that is coupled to network 24/cloud 24, mobile device 22, authenticating of the NDT device to mobile device 22 and cloud 24, section 0029, 0049, 0092).
	Messinger further discloses authenticating between device by exchanging of the authentication/token key/key layers (section 0062-0063) using challenge-response and configuring of the NDT device for inspection of aircraft components (section 0076, 0079, 0080).

Georgeson et al (US 2016/0370798 A1) discloses a communication gateway (fig. 2, WLAN/ALAN gateway access node228 which is connected to NDI system 202, data from the NDI system 202 transmitted via the Internet 250, section 0050-0053, 0047) for use with a non-destructive testing and inspection (NDT/NDI) instrument (see, NDT inspection remotely by remote work station 260, inspection data transmitted via data network 204, section 0052-0053) comprising: processor (see, RAM/ROM memory, section 0082-0085) ; a network interface (fig. 2, node 245 does include network interface by virtue of connection to the internetwork 250, section 0049-0051); housing configured  to the NDT/NDI instrument (fig. 2A, fig. 8, communication which is housed is communicative coupled to NDT system/device, section 0033-0034); an interconnect configured to be communicatively coupled with and to carry data between the NDT/NDI instrument (fig. 8 to fig. 9,  communication link connected NDI system and to ALAN, WLAN 230/ALAN 245, transmitted data over WLAN 230 to ALAN 242 though AP 228, section 0049-0051); and memory storing computer readable code which (see, computer-readable medium of the local computer 220 executed/use to controlling the NDI device 2010, section 0050, fig. 2, data storage, classification  and retrieval 22), when executed on the processor, causes the processor to communicate the data  between the communication gateway and  an external network over the network interface (see, transmitted data from the local computer 220 over the WLAN to the NDI system 202, section 0051, 0063-connection established).

However, the combination of the aforementioned references fails to reasonably disclose or suggest: performing handshaking with the certification service to obtain from the certification service a certification key based on the identifier associated with the communication gateway;
communicating, based on the certification key, the data received from the NDT/NDI instrument to an external network over the network interface; receiving an inspection plan from the external network at the communication gateway; and transferring the inspection plan from the communication gateway to the NDT/NDI instrument as recited in claims 1, 10 and 19.
	
In view of that, claims 1, 10 and 19 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473